COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00292-CV


JIMMY D. MARTIN                                                     APPELLANT

                                       V.

JASON SCHOLL                                                         APPELLEE


                                    ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 179,075-A

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jimmy D. Martin attempts to appeal from a final judgment

dismissing his case for failure to comply with Texas Civil Practice and Remedies

Code chapter 14. The trial court signed the final judgment on February 6, 2015.

No postjudgment motion was filed to extend the appellate deadline; thus, Martin’s



      1
       See Tex. R. App. P. 47.4.
appeal was due March 9, 2015. See Tex. R. App. P. 4.1(a), 26.1. The notice of

appeal was not filed until August 31, 2015.

      On September 15, 2015, we notified Martin that it appeared we lacked

jurisdiction over this appeal because the notice of appeal was not timely filed.

See Tex. R. App. P. 26.1.2 We advised him that this appeal could be dismissed

unless he, or any party desiring to continue the appeal, filed a response showing

grounds for continuing the appeal on or before September 25, 2015. See Tex. R.

App. P. 42.3(a).   Martin filed a response, but it does not show grounds for

continuing the appeal.3

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997). Because Martin’s notice of appeal was untimely, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Jones, 976 S.W.2d

at 677; Verburgt, 959 S.W.2d at 617.

      2
       Additionally, Martin’s appeal does not qualify as a restricted appeal
because it was filed more than six months after the judgment was signed. See
Tex. R. App. P. 26.1(c), 30.
      3
        Attached to Martin’s response is a letter to the trial court judge dated
August 24, 2015, in which Martin states that the trial court clerk did not give him
notice that his case had been dismissed. To the extent Martin’s response implies
that he did not receive notice of the judgment in a timely manner, no effort was
made to comply with rule 306a(5) of the rules of civil procedure. See Tex. R.
App. P. 4.2; Tex. R. Civ. P. 306a(4), (5).

                                        2
                                         /s/ Sue Walker
                                         SUE WALKER
                                         JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: October 22, 2015




                                3